Citation Nr: 0208192	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  02-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 
1958.

This case came to the Board of Veterans' Appeals (the Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs Regional Office in Cleveland, Ohio (the 
RO) which denied entitlement to service connection for a back 
disability.


REMAND

In response to a June 2002 Board request for clarification as 
to whether the veteran desired to appear at a personal 
hearing before the Board, the veteran in July 2002 indicated 
his desire to attend a videoconference hearing before a 
member of the Board.

In light of the above and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video conference hearing with the Board.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




